Title: To James Madison from the Right Reverend James Madison, 18 November 1803
From: Madison, James (Reverend)
To: Madison, James



My dear Sir
Novr. 18h. 1803 Williamsburg
I remit the Note, which you forwarded, & will thank you to supply John with 60$, & send to me one for the 500 orignally lent.
John is on his Way to Baltimore to commence his Novitiate in mercantile Business. I had destined him for the Law; but have submitted to his own Election. He appears anxious to give yourself, Mrs Madison & Miss Paine a momentary Call, & I have also urged him to do so.
Perhaps, as both of my Sons are now draining me at every Pore, I shall be obliged to give a draft upon you, about XMass, or new Year; if this Necessity should occur I will write in Time.
I observe the awkward, not to say unprincipled Opposition, which is made to the Louisiana Business. It might have been anticipated; but as Govt. will steadily pursue the Line mentioned, I have no Doubt of an Issue, which will either receive the Plaudit of every honest Amn; or, which will, if necessary, command the support of 99/100ths of the People. That France should waver is the only really unfortunate Feature in this important Transaction. But how she can retract, or under what flimsy Veil she will pretend to hide her Perfidy, I cannot devise. I am Dr Sir, Yrs. Most sincerely & Affy.
J Madison
 

   
   RC (DLC).


